E. BRYAN WILSON
Acting United States Attorney

KAYLA DOYLE
Special Assistant U.S. Attorney
JAMES KLUGMAN
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, AK 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kayla.doyle@usdoj.gov
Email: james.klugman@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,               )   No. 3:21-cr-00037-JMK-DMS
                                        )
                     Plaintiff,         )   COUNTS 1-2:
                                        )   POSSESSION OF
       vs.                              )   METHAMPHETAMINE WITH
                                        )   INTENT TO DISTRIBUTE
MIGUEL PINEIRO, JR., and SHEARN         )     Vio. of 21 U.S.C. § 841(a)(1),
JOSHUA,                                 )   (b)(1)(A), (C)
                                        )
                     Defendants.            COUNTS 3-4:
                                        )
                                        )   POSSESSION OF FIREARMS IN
                                        )   FURTHERANCE OF DRUG
                                        )   TRAFFICKING OFFENSE
                                        )     Vio. of 18 U.S.C. § 924(c)(1)(A)(i),
                                        )   (B)(i)
                                        )
                                        )   COUNT 5-6:
                                        )   FELON IN POSSESSION OF
                                        )   FIREARMS
                                        )     Vio. of 18 U.S.C. §§ 922(g)(1)
                                        )   and 924(a)(2)




     Case 3:21-cr-00037-JMK-DMS Document 34 Filed 03/18/21 Page 1 of 7
                                              )   ENHANCED STATUTORY
                                              )   PENALTIES ALLEGATION 1:
                                              )    21 U.S.C. § 841(b)(1)(A)
                                              )   ENHANCED STATUTORY
                                              )   PENALTIES ALLEGATION 2:
                                              )    21 U.S.C. § 861(a)(2), (b)
                                              )
                                              )   CRIMINAL FORFEITURE
                                                  ALLEGATION 1:
                                              )
                                                   21 U.S.C. § 853(a)(1), (2) and
                                              )   28 U.S.C. § 2461(c)
                                              )
                                              )   CRIMINAL FORFEITURE
                                              )   ALLEGATION 2:
                                              )    18 U.S.C. § 924(d) and
                                              )   28 U.S.C. § 2461(c)
                                              )

                                 INDICTMENT

      The Grand Jury charges that:

                                       COUNT 1

      On or about February 18, 2021, within the District of Alaska, the defendant,

MIGUEL PINEIRO, JR., knowingly possessed a controlled substance with intent to

distribute, to wit: 50 grams or more of pure methamphetamine, cocaine, and fentanyl.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), (C).

                                       COUNT 2

      On or about February 18, 2021, within the District of Alaska, the defendant,

SHEARN JOSHUA, knowingly possessed a controlled substance with intent to distribute,

to wit: 50 grams or more of pure methamphetamine.

      All of which is in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A).

                                       Page 2 of 7
      Case 3:21-cr-00037-JMK-DMS Document 34 Filed 03/18/21 Page 2 of 7
                                        COUNT 3

      On or about February 18, 2021, within the District of Alaska, the defendant,

MIGUEL PINEIRO, JR., knowingly possessed firearms in furtherance of the drug

trafficking crime charged in Count 1.

      All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i) and (B)(i).

                                        COUNT 4

      On or about February 18, 2021, within the District of Alaska, the defendant,

SHEARN JOSHUA, knowingly possessed a firearm in furtherance of the drug trafficking

crime charged in Count 2.

      All of which is in violation of 18 U.S.C. § 924(c)(1)(A)(i).

                                        COUNT 5

      On or about February 18, 2021, within the District of Alaska, the defendant,

MIGUEL PINEIRO, JR., knowing that he had previously been convicted of a crime

punishable by imprisonment for a term exceeding one year, did knowingly possess, in and

affecting interstate commerce, firearms, to wit: a Smith & Wesson SD40 VE .40 caliber

semiautomatic pistol, a J.C. Jiggins 20-12 12 gauge shotgun, a Bushmaster XM-15 E2S

5.56 mm semiautomatic rifle, and a Ruger LC9s 9mm semiautomatic pistol, and associated

ammunition.

                                    Prior Conviction

        Date                  Offense                   Court              Case Number
                                                U.S. District Court for
                          Conspiracy to
   August 2, 2007                               the Western District of    2:09-cr-00353
                        Distribute Cocaine
                                                     Washington


                                        Page 3 of 7
      Case 3:21-cr-00037-JMK-DMS Document 34 Filed 03/18/21 Page 3 of 7
      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                                       COUNT 6

      On or about February 18, 2021, within the District of Alaska, the defendant,

SHEARN JOSHUA, knowing that he had previously been convicted of a crime punishable

by imprisonment for a term exceeding one year, did knowingly possess, in and affecting

interstate commerce, a firearm, to wit: a Glock 19 9mm semiautomatic pistol.

                                   Prior Convictions

        Date                    Offense                 Court          Case Number
                    Tampering with a Witness           Alaska
 September 22, 2009                                                  3AN-09-11048CR
                       in the First Degree          Superior Court
                      Criminally Negligent             Alaska
 September 20, 2009                                                  3AN-11-05363CR
                            Homicide                Superior Court
                     Misconduct Involving a
                                                       Alaska
    July 10, 2009    Controlled Substance in                         3AN-09-07889CR
                                                    Superior Court
                        the Third Degree

      All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

             ENHANCED STATUTORY PENALTIES ALLEGATION 1

      Before the defendant, MIGUEL PINEIRO, JR., committed the offense charged in

Count 1, he had a final conviction for a serious drug felony, Conspiracy to Distribute

Cocaine in violation of 21 U.S.C. §§ 846 and 841, for which he served more than 12 months

of imprisonment and for which his release from any term of imprisonment was within 15

years of the commencement of the offenses charged in Count 1.

      All pursuant to 21 U.S.C. § 841(b)(1)(A).

//




                                      Page 4 of 7
      Case 3:21-cr-00037-JMK-DMS Document 34 Filed 03/18/21 Page 4 of 7
             ENHANCED STATUTORY PENALTIES ALLEGATION 2

       The defendant, MIGUEL PINEIRO, JR., knowingly used a person under eighteen

years of age to assist in avoiding detection and apprehension for the offense charged in

Count 1 by federal, state, and local law enforcement officials.

       All pursuant to 21 U.S.C. § 861(a)(2), (b).

                     CRIMINAL FORFEITURE ALLEGATION 1

       The allegations contained in Counts 1-2 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeiture pursuant to 21 U.S.C.

§ 853(a)(1) and (2) and 28 U.S.C. § 2461(c).

       Upon conviction for the offenses in violation of 21 U.S.C. § 841 set forth in Count

1 of this Indictment, the defendants, MIGUEL PINEIRO, JR. and SHEARN JOSHUA,

shall forfeit to the United States any property constituting or derived from, and any

proceeds obtained, directly or indirectly, as the result of such offenses, and any property

used or intended to be used, in any manner or part, to commit or to facilitate the commission

of the offenses, including but not limited to:

          1. A Smith & Wesson SD40 VE .40 caliber semiautomatic pistol, serial number

              RAX3376;

          2. A J.C. Jiggins 20-12 short-barreled 12 gauge shotgun;

          3. A Ruger LC9s 9mm semiautomatic pistol, serial number 329-9802;

          4. A Glock 19 9mm semiautomatic pistol, serial number BLDR237;

          5. A green ballistic vest;

          6. Ammunition;


                                         Page 5 of 7
      Case 3:21-cr-00037-JMK-DMS Document 34 Filed 03/18/21 Page 5 of 7
          7. Firearms magazines; and

          8. Approximately $11,980 in U.S. currency.

       All pursuant to 21 U.S.C. § 853(a)(1) and (2), 28 U.S.C. § 2461(c), and Rule 32.2(a)

of the Federal Rules of Criminal Procedure.

                     CRIMINAL FORFEITURE ALLEGATION 2

       The allegations contained in Counts 3-6 of this Indictment are hereby re-alleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C.

§ 924(d) and 28 U.S.C. § 2461(c).

       Upon conviction for the offenses in violation of 18 U.S.C. §§ 922(g)(1) and

924(c)(1)(A)(i) set forth in Counts 4-6 of this Indictment, the defendants, MIGUEL

PINEIRO, JR., shall forfeit to the United States pursuant to 18 U.S.C. § 924(d) and 28

U.S.C. § 2461(c) any firearms and ammunition used in knowing violation of the offense,

including but not limited to:

          1. A Smith & Wesson SD40 VE .40 caliber semiautomatic pistol, serial number

              RAX3376;

          2. A J.C. Jiggins 20-12 short-barreled 12 gauge shotgun;

          3. A Ruger LC9s 9mm semiautomatic pistol, serial number 329-9802;

          4. A Glock 19 9mm semiautomatic pistol, serial number BLDR237; and

          5. Ammunition.

//

//

//


                                       Page 6 of 7
      Case 3:21-cr-00037-JMK-DMS Document 34 Filed 03/18/21 Page 6 of 7
      All pursuant to 18 U.S.C. § 924(d), 28 U.S.C. § 2461(c), and Rule 32.2(a) of the

Federal Rules of Criminal Procedure.


      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON



s/ Kayla Doyle
KAYLA DOYLE
Special Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


DATE: March 17, 2021




                                       Page 7 of 7
      Case 3:21-cr-00037-JMK-DMS Document 34 Filed 03/18/21 Page 7 of 7
